Exhibit 10.1 

 

 

ORIGINCLEAR, INC.

INCENTIVE STOCK OPTION AGREEMENT

 

 

 

This Incentive Stock Option Agreement ("Agreement") is made and entered into as
of the date set forth below, by and between OriginClear, Inc., a Nevada
corporation (the "Company"), and the employee of the Company or any subsidiary
thereof named in Section 1(b) ("Optionee").

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1. Option Information.



  (a) Date of Option: October 6, 2015               (b) Optionee:
                  T. Riggs Eckelberry               (c) Number of Shares:
5,000,000               (d) Exercise Price: $0.0375  

 

2. Acknowledgements.

 

(a) Optionee is an employee of the Company or a subsidiary of the Company.

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) of the Company have heretofore adopted a
2015 Equity Incentive Plan (the "Plan"), pursuant to which this Option is being
granted.

 

(c) The Board has authorized the granting to Optionee of an incentive stock
option ("Option") as defined in Section 422 of the Internal Revenue Code of
1986, as amended, (the "Code") to purchase shares of common stock of the Company
("Stock") upon the terms and conditions hereinafter stated and pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
"Securities Act") provided by Section 4(a)(2) thereunder.

 

3. Shares; Price. The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board, in
their sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the "Exercise Price"), such price being not less than the fair
market value per share of the Shares covered by this Option as of the date
hereof (unless Optionee is the owner of Stock possessing ten percent or more of
the total voting power or value of all outstanding Stock of the Company, in
which case the Exercise Price shall be no less than 110% of the fair market
value of such Stock).



-1- 

 

 

 

4. Term of Option; Continuation of Employment. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate four years from the date
hereof. This Option shall earlier terminate subject to Sections 7 and 8 hereof
upon, and as of the date of, the termination of Optionee's employment if such
termination occurs prior to the end of such four year period. Nothing contained
herein shall confer upon Optionee the right to the continuation of his or her
employment by the Company or to interfere with the right of the Company to
terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

 

5. Vesting of Option. Subject to the provisions of Sections 7 and 8 hereof, this
Option shall become exercisable during the term of Optionee's employment. An
initial amount of fifty percent (50%) of the Shares shall vest on the Date of
Option set forth in Section 1 above and fifty percent (50%) shall vest on the
one year anniversary of the Date of Option set forth in Section 1 above.

 

6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 12 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.

 

7. Termination of Employment. If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee's personal representative or the person
entitled to succeed to the Option) shall have the right at any time within three
(3) months following such termination of employment or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option was exercisable
as of the date of termination of employment and had not previously been
exercised; provided, however: (i) if Optionee is permanently disabled (within
the meaning of Section 22(e)(3) of the Code) at the time of termination, the
foregoing three month (3) period shall be extended in the discretion of the
Board of Directors to up to one (1) year; or (ii) if Optionee is terminated "for
cause" as defined in any applicable employment, or in the absence of an
employment agreement then defined as (i) Optionee’s conviction of or entrance of
a plea of guilty or nolo contendere to a felony; or (ii) Optionee is engaging or
has engaged in material fraud, material dishonesty, or other acts of willful and
continued misconduct in connection with the business affairs of the Company,
this Option shall automatically terminate as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.

 

8. Death of Optionee. If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within six (6) months after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death, as such may be accelerated by the Board of Directors;
provided, in any case, that this Option may be so exercised only to the extent
that this Option has not previously been exercised by Optionee.

 

9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates are issued except as
provided in Section 8 of the Plan.

 

10. Additional Consideration. Should the Internal Revenue Service determine that
the Exercise Price established by the Board as the fair market value per Share
is less than the fair market value per Share as of the date of Option grant,
Optionee hereby agrees to tender such additional consideration, or agrees to
tender upon exercise of all or a portion of this Option, such fair market value
per Share as is determined by the Internal Revenue Service.

 



-2- 

 

 

 

11. Modifications, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, and Section 422 of the
Code.

 

12. Investment Intent; Restrictions on Transfer.

 

(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b) Optionee further represents that Optionee has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.

 

(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN INCENTIVE STOCK OPTION AGREEMENT DATED   10/06/15   BETWEEN THE COMPANY
AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

such other legend or legends as the Company and its counsel deem necessary or
appropriate. Appropriate stop transfer instructions with respect to the Shares
have been placed with the Company's transfer agent.

 

(d) For the purpose of any transfer of any Shares represented by this Option
under Rule 144 promulgated under the Securities Act (and for that purpose only),
the Optionee shall be considered an affiliate of the Company, regardless of
whether the Optionee is an affiliate of the Company as such term affiliate is
defined in Rule 144, and shall be subject to the same limitations on the amount
that can be sold pursuant to Rule 144(e) or any successor rule.

 

13. Effects of Early Disposition. Optionee understands that if an Optionee
disposes of shares acquired hereunder within two (2) years after the date of
this Option or within one (1) year after the date of issuance of such shares to
Optionee, such Optionee will be treated for income tax purposes as having
received ordinary income at the time of such disposition of an amount generally
measured by the difference between the purchase price and the fair market value
of such stock on the date of exercise, subject to adjustment for any tax
previously paid, in addition to any tax on the difference between the sales
price and Optionee's adjusted cost basis in such shares. The foregoing amount
may be measured differently if Optionee is an officer, director or ten percent
holder of the Company. Optionee agrees to notify the Company within ten (10)
working days of any such disposition.



-3- 

 

 

 

14. Stand-off Agreement. Optionee agrees that in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 

15. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided to the
Company by Optionee for his or her employee records.

 

16. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Nevada, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.

 

[SIGNATURE PAGE FOLLOWS]

 



-4- 

 



 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.

 

COMPANY:   OriginClear, Inc.           By:    

Name: Jean-Louis Kindler

   

Title: Board Member

              OPTIONEE: By:    

(signature)

          Name: T. Riggs Eckelberry  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date hereof I am unmarried  

By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT

 

      Optionee   Spouse of Optionee

 

 

-5- 

 

 

 

Appendix A

 

NOTICE OF EXERCISE

 

OriginOil, Inc.

 

Re: Incentive Stock Option

 

Notice is hereby given pursuant to Section 6 of my Incentive Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

 

Incentive Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's 2015 Equity Incentive Plan.

 

 



  By:     (signature)
          Name:              

 



 

-6- 



 

